  Case 2:16-cv-06098 Document 357 Filed 04/12/19 Page 1 of 15 PageID #: 3401



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

BLUESTONE COAL CORP., et al.

               Plaintiffs,

       v.                                         CIVIL ACTION NO. 2:16-CV-06098
                                                  (Hon. Thomas E. Johnston)

PINNACLE MINING CO., LLC, et al.,

               Defendants.


Memorandum of Law in Support of Motion for Expedited Relief and to Enforce Settlement
           as to Non-Debtor Defendant and Liability Insurance Carriers


                             SUMMARY OF RELIEF SOUGHT

       Plaintiffs, Bluestone Coal Corporation and the Double Bonus Mining Company

(hereinafter collectively referred to as “Bluestone”), by and through their counsel, R. Scott Long,

David F. Nelson, and the law firm of Hendrickson & Long, PLLC, pursuant to Rule 60(b) of the

Federal Rules of Civil Procedure, the express authority contained in the Court’s October 3, 2018

order (ECF 341) and its subsequent Order (ECF 355), have filed a Motion to Modify the Court’s

Dismissal Order and to Enforce Settlement Agreement. Bluestone and further seeks emergency

and/or expedited relief.
    Case 2:16-cv-06098 Document 357 Filed 04/12/19 Page 2 of 15 PageID #: 3402



        As to Cliffs Natural Resources, Inc. (“Cliffs”) and the insurance carriers only, Plaintiffs

wish to complete the settlement announced by the parties and insurance carriers to this Court on

October 3, 2018. Days after the settlement was announced, several of the defendants1 filed

bankruptcy petitions in the United States District Court for the Northern District of Alabama,

triggering an Automatic Stay. After considerable delay, but by way of an Agreed Order,

Plaintiffs obtained leave of the bankruptcy court to proceed, as of April 12, 2019, with the

completion of the settlement not involving any performance by or assets of the Debtor

Defendants. Importantly, to the extent that the resolution of the third-party insurance payments

may involve disputes between the insurance carriers and the debtors, jurisdiction over any such

controversy has been ceded to this Court. See Exhibit 1.

        One or more of the insurance carriers have advised Plaintiffs they are unwilling to

proceed with the completion of the settlement either because: 1) they dispute the amounts owed

in comparison to what was promised in open Court on October 3, 2018; 2) they insist on

obtaining a release of claims for defense costs from the Debtor Defendants; or 3) they require a

finding by this Court that any claims for defense costs were waived by the Debtor Defendants

during the settlement process.. Plaintiffs simply wish to complete the settlement and to receive

the $8.16 million expressly promised by the non-debtor defendant, Cliffs, and the insurance

carriers.

        Plaintiffs are entitled to emergency or expedited relief because: (1) the time period under

the Court’s most recent order for reopening the case and taking action expires as of April 23,

2019; (2) the responding parties or insurers have been specifically aware of the facts and issues

relating to this controversy for at least four (4) months and should require little time to respond;


1
 Seneca Coal Resources, LLC, Seneca North American Coal, LLC, and Pinnacle Mining Company, LLC,
hereinafter referred to as the “Debtor Defendants.”

                                                  2
    Case 2:16-cv-06098 Document 357 Filed 04/12/19 Page 3 of 15 PageID #: 3403



(3) Plaintiffs have suffered the economic loss of more than $220,000.002 from the unavailability

of the settlement funds and will suffer additional losses with the passage of additional time

without any means of recovery under the law; and, (4) Plaintiffs have also been forced to incur

more than $60,000 of legal costs associated with obtaining relief from the Alabama bankruptcy

court. 3

                                         Statement of the Case

           1.   On October 2nd and 3rd of 2018, this Court convened a comprehensive court-

supervised Settlement Conference. By order of the Court pursuant to its authority under Rules 16

and 83 of the Federal Rules of Civil Procedure, as well as LR Civ P 16.4, the Settlement

Conference required the attendance of persons with full and binding decision-making authority on

behalf of all parties, which necessarily included the fully authorized representatives of defendants’

actual or potential insurance carriers. See ECF 331. This order was entered on August 1, 2018,

more than two months before the Settlement Conference date, providing all parties and insurance

carriers with ample time to be prepared.

           4.   On October 2, 2018, the parties and their insurance carriers attended the Settlement

Conference in compliance with the Court’s order. In addition to counsel of record, the following

counsel, insurance representatives, and party representatives relevant to this Motion attended: 1)

Brent Mickum, General Counsel for Mission Coal, and Gary Broadbent, General Counsel, VP of

Human Resources, and Secretary for Mission Coal, which owned Pinnacle Mining Company, LLC

(“Pinnacle”) and Seneca Coal Resources, LLC (“Seneca”)), along with Mission Coal CEO Mike



2
 This figure is based on 6 months of simple interest at 5.5%, which is the statutory pre-judgment interest
rate in West Virginia is 2019.
3
 The losses associated with further deprivation of the settlement funds rest solely on Plaintiffs
and directly benefit the Respondents. Other than by means of expedited relief, there is no legal vehicle
for recovering these losses from Cliffs or the insurance carriers.

                                                      3
    Case 2:16-cv-06098 Document 357 Filed 04/12/19 Page 4 of 15 PageID #: 3404



Zervos; 2) Lou Bové, counsel for Zurich Insurance4; Charles Hafner, counsel for Arch Insurance5;

Louis Long, counsel for Great Midwest Insurance Company6; Michael Didonato, adjuster for

National Union Fire Insurance Company (“AIG”) assigned to Pinnacle; Erin Ricu-Sicart, adjuster

for AIG assigned to Cliffs7; and Dan Worker, adjuster for the Chubb insurance interests.8 The

transcript of proceedings reflecting attendance of counsel, representatives, and insurance

representatives and/or counsel, along with the opening of discussions, is attached as Exhibit 2.

        4.      Extensive settlement discussions ensued between the parties, insurance carriers and

the Court ensued and, on October 3, 2018, with the substantial assistance of the Court, the parties

reached a binding settlement agreement that was placed on the record in open court. The terms of

the settlement agreement included the promise by Cliffs, in combination with insurers AIG,

Chubb, Zurich, Arch and Great Midwest, to pay a combined $8.16 million to Plaintiffs, which

payment was to have occurred within 30 days of the execution of a release.9 It also included

Pinnacle’s agreement to pay an additional $4 million to Plaintiffs in three installments. The $4

million that Pinnacle promised to pay was guaranteed by Seneca. In addition, Pinnacle/Seneca

agreed to immediately transfer to Bluestone all leasehold or real property interests (and permits)

that they or their affiliated companies had in the Pocahontas 4 coal seam located within the former

U.S. Steel properties in McDowell and Wyoming Counties, West Virginia.



4
  Zurich Insurance issued a excess insurance policy to its Named Insured, Target Drilling, Inc., (“Target”)
and included Pinnacle as an additional insured.
5
  Arch Insurance issued a commercial general liability policy to its Named Insured, Target and included
Pinnacle as an additional insured.
6
  Great Midwest issued a commercial general liability policy to its Named Insured, Target and included
Pinnacle as an additional insured.
7
  AIG issued a commercial general liability insurance policy with an indemnity limit of $3 million to
Cliffs, under which Pinnacle was an additional insured.
8
  Chubb issued an Umbrella or excess insurance policy with a $25 million indemnity limit to Cliffs, under
which Pinnacle was an additional insured.
9
  Given the passage of more than 6 months from the settlement date, equity demands that time to
complete payment should now be reduced to 10 business days.

                                                     4
  Case 2:16-cv-06098 Document 357 Filed 04/12/19 Page 5 of 15 PageID #: 3405



       5.      During the settlement discussions, upon information and belief, Pinnacle’s

principals and counsel agreed to waive claims for legal costs and expenses from AIG, Arch and

Great Midwest in exchange for the use of those insurance monies to fund the global settlement. In

reliance on those representations, AIG, Arch and Great Midwest advised the Court of specific

settlement amounts that could be included in the global settlement offers. Ultimately, the amounts

offered by the insurance carriers and disclosed to Plaintiffs by the Court, were $2.9 million (AIG),

$250,000.00 (Arch), and $10,000.00 (Great Midwest). Plaintiffs ultimately accepted these offers

as part of a global settlement.

       6.      In exchange for this consideration, Bluestone was to provide a full and final release

of Plaintiffs’ claims in this civil action. All of the essential terms and conditions comprising the

settlement were placed on the Court record created the afternoon of October 3, 2018. The

Transcript of the proceedings is attached as Exhibit 3.

       7.      Before the settlement process could be completed, however, the Debtor Defendants

filed petitions for Chapter 11 Bankruptcy relief in the United States Bankruptcy Court for the

Northern District of Alabama (“Bankruptcy Court”), with the lead action bearing Case No. 18-

04177-TOM11 (hereinafter referred to as the “Mission Coal Bankruptcy”).

       8.      As a result of the Mission Coal Bankruptcy and concerns about the potential impact

of the Automatic Stay provisions on the settlement process, Plaintiffs sought and obtained relief

from Automatic Stay, effective as of April 12, 2019, for the purpose of completing those aspects

of the settlement process that will not require any additional performance by the Debtor

Defendants. The extended bankruptcy negotiation process required Plaintiffs to seek relief from

this Court extending the deadline to reopen the case from January 3, 2019, to April 23, 2019. (ECF

No. 355). During the process of seeking the relief, however, Plaintiffs learned that Debtor



                                                 5
     Case 2:16-cv-06098 Document 357 Filed 04/12/19 Page 6 of 15 PageID #: 3406



Defendants’ bankruptcy counsel were taking the position that the Debtor Defendants had not

waived their right to seek defense costs from the AIG policy and, potentially, the Arch and Great

Midwest policies.10 Because the Debtor Defendants’ position could materially impact the amount

of insurance money available for the settlement, the order issued by the Bankruptcy Court further

conferred jurisdiction of the controversy to this Court. Specifically, the relevant portion of the

order states:

         5.      As of the Effective Date, the United States District Court for the Southern
         District of West Virginia shall have exclusive jurisdiction to resolve all issues
         related to the settlement agreement except for any claim directly against the
         Debtors arising from the settlement agreement and any claims by the Debtors
         against any insurer that do not erode or reduce the Movants’ right to recover
         $8,160,000.00 under the Settlement Agreement from non-Debtor parties and
         insurers.

See, BR Document 920, attached as Exhibit 1. Although stated in a negative fashion, the

order plainly acknowledges this Court’s exclusive jurisdiction to resolve all issues that

may impact Plaintiffs ability to recover the full $8.16 million promised by Cliffs or the

insurers, which necessarily includes the defense cost waiver issue.



         9.     In sum, the Bankruptcy Court and the parties have agreed that this Court is the

proper forum for resolving any dispute regarding the facts and circumstances of the settlement to

the extent that they relate to the completion of the settlement by non-debtor parties or insurance

carriers.




10
  Although Pinnacle also has asserted legal defense cost claims against Zurich, Zurich has conceded that
no there was no agreement to waive such claims as part of the settlement, although it disputes that any
such costs are owed. Importantly, Zurich is willing to complete the settlement with the Plaintiffs without
resolving any defense cost issues.

                                                     6
     Case 2:16-cv-06098 Document 357 Filed 04/12/19 Page 7 of 15 PageID #: 3407



                               DISCUSSION AND AUTHORITIES

         10.    Rule 60(b)(6) of the Federal Rules of Civil Procedure expressly provides, in

pertinent part, that “on motion and just terms, the court may relieve a party or its legal

representative from a final judgment, order, or proceeding for …. (6) any other reason that justifies

relief.” Moreover, this Court’s Order provides a party with the opportunity to reopen the case

“for good cause shown.” See ECF 341, and ECF 355 (extending time for such motion to be filed).

         11.    Plaintiffs have provided the non-debtor Defendant (Cliffs) and the various

insurance obligated insurance carriers with repeated notice of Plaintiffs intention to proceed with

the completion of the settlement and have acknowledged that this process cannot require further

performance by the Debtor Defendants.11 In exchange for the receipt of the committed insurance

carrier proceeds and Cliffs payment of $8.16 million, Bluestone will provide an executed full and

final release of all claims. Plaintiffs shall not release the Debtor Defendants, however, from their

separate and/or distinct obligation to perform regarding the payment of the $4 million or the

transfer of the coal seam interests, as those matters remain within the jurisdiction of the Bankruptcy

Court.

         12.    Plaintiffs have been advised that one or more of the insurance carriers will not

perform in compliance with their payment obligations, either because of a dispute about the

amounts to be paid, or because they insist upon either a finding by this Court that Pinnacle

expressly waived any potential claim for defense costs in exchange for the insurance carriers’

agreement to fund the settlement. Plaintiffs’ agree that the insurers should receive such relief from

the Court but deny that this issue should delay performance and payment under the terms of the

settlement agreement.


11
  If the Court deems necessary, Plaintiffs do intend to enforce any pre-petition waiver of any such
potential claims so that the settlement can be completed.

                                                    7
     Case 2:16-cv-06098 Document 357 Filed 04/12/19 Page 8 of 15 PageID #: 3408



         13.    This Court has the jurisdiction and authority to enforce settlement agreements in

matters before it. In reviewing a matter before the U.S. District Court for the Northern District of

West Virginia, Judge Broadwater held that “[a] strong policy of the Fourth Circuit is to foster

settlement in order to advantage the parties and to conserve scarce judicial resources. Central

Wesleyan College v. W.R. Grace & Co., 6 F.3d 177 (4th Cir.1993). Once a settlement agreement

is reached, a district court judge possesses ‘the inherent authority to enforce a settlement agreement

and to enter judgment based on an agreement without a plenary hearing.’ Petty v. The Timken

Corp., 849 F.2d 130, 132 (4th Cir.1988); Young v. F.D.I.C., 103 F.3d 1180, 1194 (4th Cir.1997);

Millner v. Norfolk & W.R. Co., 643 F.2d 1005, 1009 (4th Cir.1981).”12 U.S. ex. Rel. McDermitt,

Inc., v. Centrex Simpson Constr. Co., Inc., F.Supp.2d 397 (1999). Like the matter before Judge

Broadwater, this Court clearly has retained jurisdiction over this case and preserved the rights of

the parties to pursue relief before it so long the sought relief sought is timelyy. Plaintiffs have

complied with this requirement.

         14.    Plaintiffs are not seeking an unfair advantage over Cliffs or the insurance carriers

by pursuing the relief requested herein. Plaintiffs only seek to recover the amounts promised to

them by Cliffs and the liability insurance carriers under the express terms of a settlement placed

on the record in open court. While the defense cost waiver issue falls within the jurisdiction of

this Court, to the extent that Plaintiffs or any other insurance carrier might seek payment or

performance from any Debtor Defendant, such relief remains before the Bankruptcy Court,



12
  The Fourth Circuit stands in line with the majority of the other circuits. See, e.g., Wilson v. Wilson, 46
F.3d 660, 664 (7th Cir.1995) (stating that circuits have uniformly stated that a district court possesses the
inherent or equitable power summarily to enforce an agreement to settle a case pending before it) (citations
omitted); Vari–O–Matic Mach. Corp. v. New York Sewing Mach. Attachment Corp., 629 F..Supp. 257, 258
(S.D.N.Y.1986) (stating that a court has the inherent power, and indeed the duty, to enforce a settlement in
a case pending before it) (emphasis added). Id. at fn. 3.


                                                     8
     Case 2:16-cv-06098 Document 357 Filed 04/12/19 Page 9 of 15 PageID #: 3409



which retains jurisdiction over those matters. To put it more simply, Plaintiffs’ ability to

recover $4 million in settlement monies and the completion of a coal seam lease transfer have

been impaired or complicated by the Mission Coal Bankruptcy. The Mission Coal Bankruptcy

does not void the settlement agreement or render the essential obligations of the parties or third-

party insurance carriers unenforceable. Instead, the Mission Coal Bankruptcy merely prevents

the parties from seeking to collect monies from the Debtor’s estate or to seek further

performance by the Debtor Defendants. The relief sought by Plaintiffs in this motion requires

neither payment nor performance by any Debtor Defendant. The insurance indemnity payments

promised at the October 3, 2018, settlement conference do not involve Debtor funds, but rather

involve monies held by Cliffs and insurance carriers.13 These actors should be compelled to

comply with their payment obligations under the settlement terms existing as between the non-

Debtor parties.

         15.      Finally, but importantly, Plaintiffs have been advised by AIG that, notwithstanding

the representations made by its authorized representatives to the Court and to the Plaintiffs, which

representations were placed on the court record, AIG is contesting its obligation to contribute $2.9

million to the settlement. AIG claims it only owes $2,192,297.13. In taking this position, AIG

claims that the indemnity limits under its $3 million policy were eroded by other payments by

more than the approximately $100,000.00 amount reduced from the policy limits during the

settlement discussions and hides behind the claim that payments were handled by a third-party

administrator (TPA). AIG complains that it was “unable to confirm” the amount remaining under



13
  The relief sought in this motion is no different than the post-petition settlement completed by a
decedent’s estate in a wrongful death claim still pending before the Honorable Irene Berger. See Rosser
et al. v. Pinnacle Mining Company, LLC et al. Civil Action No. 5:18-cv-00349. In that matter, Mission
Coal subsidiaries, including Pinnacle, completed an insurance funded settlement without even seeking
relief from the stay from the Bankruptcy Court.

                                                   9
     Case 2:16-cv-06098 Document 357 Filed 04/12/19 Page 10 of 15 PageID #: 3410



the policy at the time of the settlement conference.            Absent from the court record is any

representation that remaining policy limit would be materially less than the $2.9 million offered to

Plaintiffs through the Court in settlement discussions or disclosed on the record.14 Moreover,

given the fact that AIG had more than two months’ notice to prepare for the settlement conference,

the claim that it was “unable to confirm” the proper balance from the TPA is indefensible. The

mere suggestion that the conveyed offer was off by more than $700,000.00 is patently absurd.15

         16.    Finally, as noted in controlling law from the Fourth Circuit, the relief sought by

Plaintiffs does not require the Court to conduct a hearing; rather, the Court may issue an order

enforcing the matter based on the existing record. As the Fourth Circuit explained, a district

court judge possesses “the inherent authority to enforce a settlement agreement and to enter

judgment based on an agreement without a plenary hearing.’ Petty, supra, v. The Timken Corp.,

849 F.2d 130, 132 (4th Cir.1988); Young v. F.D.I.C., 103 F.3d 1180, 1194 (4th Cir.1997);

Millner v. Norfolk & W.R. Co., 643 F.2d 1005, 1009 (4th Cir.1981). Regarding the terms of the

agreement, precedent in this Circuit provides that “in order to enforce a settlement agreement, a

district court (1) must find that the parties reached a complete settlement agreement and (2) must

discern the terms of that agreement. Id. at 540–41; Moore v. Beaufort County, 936 F.2d 159, 162


14
  Defense counsel specifically represented that “AIG will be making a payment of approximately $2.9
million -- I think it's $2.9 -- well, I don't have the number in front of me, which is the balance of its
policy.” See Exhibit 3, at p. 5. Thereafter, the Court gave the assembled parties, counsel and insurers an
opportunity to correct anything that had been put into the record: “All right. Anybody else here have
anything to --anything to add or contradict what the parties have already indicated under the settlement?
Everybody is on the same page? If not, speak now, or forever hold your peace subject, of course, to
preparation of documents. All right. Very well.” Id. at p. 8.
15
  Upon information and belief, the amounts paid under the policy would have been distributed to Cliffs’
designated defense firm, Hahn & Loeser, PLLC. It is inconceivable that the collective Cliffs
representatives, in-house attorneys, and the outside counsel would not have appreciated the existence of
$800,000 in legal billings omitted from the announced $2.9 million amount available from a $3 million
policy, specifically described on the record, might be in error. Certainly, the Plaintiffs had no way of
knowing the details behind the $2.9 million offer communicated to the Court and subsequently extended
to them.

                                                    10
     Case 2:16-cv-06098 Document 357 Filed 04/12/19 Page 11 of 15 PageID #: 3411



(4th Cir.1991). Schott Corp. v. Am. Ins. Co., No. CIV A 604-0191, 2006 WL 2988460, at *2

(S.D.W. Va. Oct. 17, 2006).

         17.    In this case, Cliffs and the insurance carriers reached agreements with the

Plaintiffs. In exchange for Plaintiffs’ agreement to release all their claims and causes of action,

Cliffs and the insurers agreed to contribute the funds specified on the record. As to the non-

Debtor parties and carriers, these settlement terms can be enforced without further hearing or

proceeding.

         18.    Although the insurers have indicated that they need this Court make a finding that

the Debtor Defendants waived their alleged defense cost claims, Plaintiffs were strangers to such

agreements and should not be prejudiced by any delays related to their resolution. Further delay

of the completion of the settlement with the Plaintiffs is both unnecessary and unjust. Cliffs and

the insurers should be compelled to complete the settlement and pay, in full, the promised

amounts.

                                           CONCLUSION


         Plaintiffs are entitled to the benefit of the settlement reached on October 3, 2018. This is

the second time that actions by the Debtor Defendants have caused a good faith settlement to be

frustrated and unnecessarily delayed.16 This Court has the express authority under the law and in

conjunction with the authority ceded by the Alabama bankruptcy court to resolve all issues

necessary to enforce the settlement as to Cliffs and the insurance carriers. This includes the



16
  The Court may recall that the Debtor Defendants objected to Plaintiffs’ settlement with the defendant
Target Drilling, Inc., alleging that the $5 million settlement was insufficient and could have been the
result of fraud or collusion. The dubious nature of the Debtor Defendants conduct in the case was further
highlighted by their demand that the Double-Bonus mine be dewatered, accompanied by disingenuous
“offer” to fund the costs of the project, which “offer” was made at the same time the Debtor Defendants
were retaining counsel for bankruptcy reorganization. The history of frivolous and/or misleading conduct
by the Debtor Defendants before this Court should no longer frustrate the resolution of this case.

                                                   11
 Case 2:16-cv-06098 Document 357 Filed 04/12/19 Page 12 of 15 PageID #: 3412



authority to grant Plaintiffs emergency and/or expedited relief by way of an order requiring

Cliffs and the insurers to perform under the terms offered, accepted and placed on the record. If

the insurance carriers insist on a finding on the defense cost waiver issue, that issue can be

resolved subsequently by the concerned and affected parties and does not require Plaintiffs’

continued involvement. In sum, the Court can enforce Plaintiffs’ rights relating to matters

already placed on the record. However, if the Court is inclined to require a hearing, time is of the

essence and an emergency or expedited hearing is needed to avoid further irreconcilable

prejudice to Plaintiffs.



                                              BLUESTONE COAL CORPORATION and
                                              DOUBLE-BONUS MINING COMPANY,


                                              By Counsel

                                              /s/ David F. Nelson          4/12/2019
                                              R. Scott Long, Esquire (#2238
                                              David F. Nelson, Esquire (#5754)
                                              HENDRICKSON & LONG, PLLC
                                              214 Capitol Street (zip 25301)
                                              P.O. Box 11070
                                              Charleston, West Virginia 25339
                                              (304) 346-5500
                                              (304) 346-5515 (facsimile)
                                              scott@handl.com
                                              dnelson@handl.com




                                                 12
 Case 2:16-cv-06098 Document 357 Filed 04/12/19 Page 13 of 15 PageID #: 3413



                              IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                            CHARLESTON DIVISION


BLUESTONE COAL CORP., et al.

               Plaintiffs,

       v.                                          CIVIL ACTION NO. 2:16-CV-06098
                                                   (Hon. Thomas E. Johnston)

PINNACLE MINING CO., LLC, et al.,

               Defendants.

                                 CERTIFICATE OF SERVICE

        I, David F. Nelson, counsel for plaintiffs, do hereby certify that on the 12th day of April
2019, I served true and exact copies of the Plaintiffs’ Motion and Memorandum of Law in
Support of Motion for Expedited Relief and to Enforce Settlement as to Non-Debtor
Defendant and Liability Insurance Carriers upon counsel of record using the Court’s
CM/ECF system, which will deliver electronic copies to counsel listed below, and by electronic
mail to all known Insurance and Debtor counsel, as follows:



 John J. Meadows, Esquire                               Craig H. Averch, Esquire
 Peter J. Raupp, Esquire                                Ronald K. Gorsich, Esquire
 Devon J. Stewart, Esquire                              Mark E. Gustafson, Esquire
 STEPTOE & JOHNSON, PLLC                                WHITE & CASE LLP
 P.O. Box 1588                                          Suite 27000 / 555 South Flower Street
 Charleston, West Virginia 25316-1588                   Los Angeles, California 90071
 john.meadows@steptoe-johnson.com                       caverch@whitecase.com
 peter.raupp@steptoe-johnson.com                        rgorsich@whitecase.com
 devon.stewart@steptoe-johnson.com                      mgustafson@whitecase.com
 Counsel for Defendants                                 Counsel for Defendants
 Pinnacle Mining Company, LLC;                          Pinnacle Mining Company, LLC;
 Seneca Coal Resources, LLC; and                        Seneca Coal Resources, LLC; and
 Seneca North American Coal, LLC                        Seneca North American Coal, LLC




                                                 13
Case 2:16-cv-06098 Document 357 Filed 04/12/19 Page 14 of 15 PageID #: 3414



Joshua A. Berman, Esquire                       E. Sean Medina, Esquire
WHITE & CASE LLP                                Robert J. Fogarty, Esquire
1221 Avenue of the Americas                     HAHN LOESER & PARKS LLP
New York, New York 10020-1095                   Suite 2800 / 200 Public Square
joshua.berman@whitecase.com                     Cleveland, Ohio 44114
Counsel for Defendants Pinnacle Mining          smedina@hahnlaw.com
Company, LLC; Seneca Coal Resources, LLC; and   rjfogarty@hahnlaw.com
Seneca North American Coal, LLC                 Counsel for Cliffs Natural Resources, Inc.

Marc E. Williams, Esquire                       Muphy S. Klasing, Esquire
NELSON MULLINS                                  WEYCER, KAPLAN,
 RILEY & SCARBOROUGH                             PULASKI & ZUBER, P.C.
Suite 200 / 949 Third Avenue                    Suite 1400 / 11 Greenway Plaza
Huntington, West Virginia 25701                 Houston, Texas 77046
marc.williams@nelsonmullins.com                 mklasing@wkpz.com
Counsel for Cliffs Natural Resources            Counsel for TAM International, Inc.

Diana Leigh Johnson, Esquire                    John L. MacCorkle, Esquire
Stuart A. McMillan, Esquire                     Michael E. Mullins, Esquire
Andrew C. Robey, Esquire                        MACCORKLE LAVENDER PLLC
BOWLES RICE, LLP                                Post Office Box 3282
600 Quarrier Street                             Charleston, West Virginia 25332-3283
Charleston, West Virginia 25301                 jmaccorkle@mlclaw.com
djohnson@bowlesrice.com                         Counsel for Ken & Coy Rock Company
arobey@bowlesrice.com
smcmillan@bowlesrice.com
Counsel for TAM International, Inc.

Douglas Lasota, Esquire
Grant Hackley, Esquire
MARSHALL DENNEHEY WARNER
COLEMAN & GOGGIN
501 Grant Street, Suite 700
Pittsburgh, Pennsylvania 15219
DCLasota@MDWCG.com
Co-Counsel for Pinnacle Mining, LLC




                                        14
 Case 2:16-cv-06098 Document 357 Filed 04/12/19 Page 15 of 15 PageID #: 3415



By Email Only to:

 Melissa N. Koss                           Louis Bove, Esquire
 KIRKLAND & ELLIS LLP                      Bodell Bove, LLC
 KIRKLAND & ELLIS INTERNATIONAL            1845 Walnut Street, Suite 1100
 LLP                                       Philadelphia, PA 19103
 300 North LaSalle                         LBove@bodellbove.com
 Chicago, Illinois 60654                   Counsel for Zurich Insurance
 Melissa.koss@kirkland.com
 Counsel for Debtor Defendants

 Charles A. Hafner, Esquire                Louis C. Long, Esquire
 Nicolaides, Fink, Thorpe, Michaelides,    Thomas, Thomas & Hafer, LLP
 Sullivan, LLP                             525 William Penn Place
 10 S. Wacker, 21st Floor                  37th Floor, Suite 3750
 Chicago, Illinois 60606                   Pittsburgh, PA 15219
 chafner@nicolaidesllp.com                 llong@tthlaw.com
 Counsel for Arch Insurance                Counsel for Great Midwest

Colleen P. Sorenson, Esquire
Hinkhouse, Williams Walsh, LLP
180 N. Stetson Avenue, Suite 3400
Chicago, Illinois 60601
csorenson@hww-law.com
Counsel for AIG


                                               /s/ David F. Nelson            4/12/2019
                                               R. Scott Long, Esquire (#2238)
                                               David F. Nelson, Esquire (#5754)
                                               HENDRICKSON & LONG, PLLC
                                               214 Capitol Street (zip 25301)
                                               P.O. Box 11070
                                               Charleston, West Virginia 25339
                                               (304) 346-5500; (304) 346-5515 (fax)
                                               scott@handl.com
                                               dnelson@handl.com




                                          15
